Plaintiff was a student at the Franklin K. Lane High School in Brooklyn. During a required gymnasium period, the students were required to engage in physical activity of some sort, although the choice of physical activity was that of the particular student. Plaintiff chose to play “ three-man basketball ”. During the course of the game, plaintiff was struck by a player on the opposing team as the latter was trying to block plaintiff’s shot. The proof was to the effect that plaintiff’s opponent was caused to do this as the result of a player on a contiguous court running on to the court where plaintiff was playing. There was proof that the eight basketball playing areas in the gymnasium were either contiguous to each other or overlapped and that all eight areas were in use at the time of the accident, meaning that forty-eight boys were playing basketball in an area eighty feet long and forty-three feet wide. Defendant appeals from a judgment entered on a verdict in favor of plaintiff. Judgment unanimously affirmed, with costs. The overcrowded condition of this gymnasium, with a large number of boys participating simultaneously in a number of games of strenuous activity which required a great deal of movement over a wide area, created a condition of danger which the defendant should have reasonably anticipated. (Rosen v. Washington Baths, 258 App. Div. 744; Lee v. Board of Edue. of City of N. 7., 263 App. Div. 23; Bradley v. Board of Edue. of City of Oneonta, 274 N. Y. 473; Burtis v. Board of Edue. of City of N. 7., 274 App. Div. 802; Fein v. Board of Edue. of City of N. 7., 305 N. Y. 611.) Present — Nolan, P. J., Schmidt, Beldock, Murphy and Ughetta, JJ.